DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Final Rejection, received 4-12-2021, is acknowledged.  Claims 1, 7, 17, 18, 25, and 33 have been amended.
Claims 1-5, 7, 17-25, 32-38, and 42 are pending and under consideration.
Rejections Withdrawn
The rejection of claims 33-38, and 42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "pathogen-related disease", is withdrawn in light of the claim amendments.

Rejections Maintained
The rejection of claims 1-5, 7, 17-25, 32-38, and 42 under 35 U.S.C. 103 as being unpatentable over Gelfand et al. (U.S. Pub. No. 2011/0129484, 2 June 2011) in view of Poznansky et al. (U.S. Pub. No. 2008/0300165, 4 December 2008) and further in view of Fridlender (U. S. Pat. No. 4,313,927, 2 February 1982) and Kim (U.S. Pat. No. 6,322,788, 27 November 2001), is maintained.

	In the reply filed September 18, 2020, Applicant submitted a Declaration executed by Inventor Poznansky (“Declaration”). In the Declaration, Dr. Poznansky submits that tumor growth caused by viral infection in a human papillomavirus in vivo model has the largest decrease in tumor size in the group treated with a fusion protein comprising a virus binding component and a stress protein (i.e., “HPV vaccine”) and an anti-chemorepellant agent 
	It is the responsibility of the examiner to personally review and decide whether affidavits or declarations submitted under 37 C.F.R. § 1.132 for the purpose of traversing grounds of rejection are responsive to the rejection and present sufficient facts to overcome the rejection. MPEP 716. 
	The examiner has considered the Declaration of Dr. Poznansky, but does not find it persuasive because the newly amended claims are drawn to treating a viral infection, but the Declaration only shows tumor size reduction.  The Declaration is silent on concerning treating any effect on a viral infection.

	Applicants argue that the present specification discloses for the first time that the combination of treating a patient with a fusion protein comprising a viral binding component and a stress protein component along with an anti-chemorepellant agent results in additive or synergistic effects. Paragraph [0011] of the specification. In particular, the antigen-binding domain of the fusion protein bind to the target (e.g., pathogen), and the stress protein domain to induce maturation of antigen-presenting cells (e.g., dendritic cells), resulting in a T cell response to the target. Then, the anti-chemorepellant agent inhibits the chemorepellant activity of the target with regard to the immature antigen-presenting cells and/or T-cells, such that the immune cells are able to penetrate the chemorepellant wall and access the target.

	The examiner has considered applicants' arguments, in light of the claim amendments, but does not find them persuasive.
	As newly amended, the claims are now limited to a method for treating a viral infection in a patient wherein a virus induces or expresses chemorepellant properties, the method comprising:
a)    administering to the patient an effective amount of a fusion protein comprising a virus binding component and a stress protein component, wherein said virus binding component binds to the virus, a pathogen-associated antigen, or a pathogen-infected cell and said stress protein component activates antigen-presenting cells; and
b)    concurrently administering to said patient an effective amount of an anti-chemorepellant agent;
wherein the combination of the fusion protein and the anti-chemorepellant agent treat the viral infection.
	As put forth in the original rejection explanation, Gelfand et al. teach self-assembling pharmaceutical compositions comprising a heat shock protein component fused to a pathogen binding component (e.g., biotin or antibodies), wherein said heat shock protein may be HSP70. Gelfand et al. teach that an effective dose may be administered to a subject for inducing an immune response. Gelfand et al. teach kits comprising the necessary components for treating infectious diseases in a patient (abstract; paragraphs 0004-0009, 0032-0047; 0154-0156)
	Fridlender teaches viral antibodies may be present in a viral pathogen-related disease in a patient. (Abstract; col. 1, lines 9-19)
	Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Gelfand et al and Fridlender to produce a construct of a fusion protein comprising a virus binding component (anti-virus antibodies) and a stress protein component (HSP70), wherein said virus binding component binds to the virus, and said stress protein component activates antigen-presenting cells, a kit of said components, and methods of using said construct to treat a viral infection.
	However, Gelfand et al., and Frielender do not teach co-administration of an anti-chemorepellant agent with the fusion protein comprising heat shock component and a pathogen binding component.
	Poznansky et al. teach the administration of anti-chemorepellant agents (AMD3100, T-20, T-22, T-140, TE-14011, T-14012, TN14003, TAK-779, AK602, SCH-351125, tannic acid, NSC651016, thalidomide, GF109230X) as to enhance an immune response at sites of pathogenic infection. Poznansky et al. also teach kits comprising the required compounds for use in enhancing said immune response. (abstract; paragraphs 0009-0010, 0021, 0086-0091; claims 1-4) 
	Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to treat a viral infection in a patient by administration of a composition comprising a fusion protein comprising a pathogen binding component and a stress protein component (as taught by Gelfand et al.) wherein said viral binding component may be antibodies to viral pathogens (as taught by Fridlender) and concurrently administering to said patient an effective amount of anti-chemorepelland agent (as taught by Poznansky et al.) in order to achieve the maximal immune response for treatment of said viral infection. It also would be obvious to package the reagents in a convenient kit (as taught by Gelfand et al. and Poznansky et al.)

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As newly amended, claim 1 is now a method for treating a viral infection in a patient wherein a virus induces or expresses chemorepellant properties, the method comprising:
a)    administering to the patient an effective amount of a fusion protein which fusion protein comprises comprising a pathogen virus binding component and a stress protein component, wherein said pathogen virus binding component binds to the virus, the bacterium, the parasite, or the fungus, a pathogen-associated antigen, or a pathogen-infected cell and said stress protein component activates antigen-presenting cells; and
b)    concurrently administering to said patient an effective amount of an anti-chemorepellant agent;

wherein the combination of the fusion protein and the anti-chemorepellant agent treat the viral infection, the bacterial infection, the parasitic infection, or the fungal infection.


	Claims 2-5, 7,and 17 depend from claim 1, but do not clarify the issue.
Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 32 depends from newly amended claim 18.
	As newly amended claim 18 is now drawn to a pharmaceutical composition comprising:
(a)    a fusion protein comprising a virus binding component and a stress protein component; and
(b)    an anti-chemorepellant agent.

 	Claim 32 is the pharmaceutical composition of claim 18, further comprising an anti-pathogen agent.
	It is unclear if said "anti-pathogen agent" has any relationship to the fusion protein of claim 18 which now is drawn to a virus binding component only.

Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 42 depends from newly amended claim 33.
	As newly amended, claim 33 is now drawn to a kit of parts for treatment of a viral infection in a patient, the kit comprising a therapeutically effective amount of an anti-chemorepellant agent and a fusion protein comprising a virus binding component and a	stress protein component, wherein the virus binding component recognizes an antigen expressed by a virus or a cell infected by the virus.

	Claim 42 is the kit of parts of claim 33, further comprising an anti-pathogen agent.
	It is unclear if said "anti-pathogen agent" has any relationship to the fusion protein of claim 33 which now is drawn to a virus binding component only.



Conclusion
All claims remain finally rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        April 29, 2021